Opinion by
Orlady, J.,
On April 23, 1910, James T. Sweeney presented his petition praying for the adoption of Charlotte E. Keeler, an infant. Attached to the petition was a printed blank— without date—but signed by Lillie M. Keeler—the mother of the child—and given to James T. Sweeney, by the sisters of charity who surrendered the child to him. The court ordered and decreed that “James T. Sweeney is to adopt the said Charlotte E. Keeler, and that the said child is to assume the name of the said James T. Sweeney, and have all the rights of a child and heir, and be subject to the duties of a child of the said James T. Sweeney, and that she and they shall respectively inherit from and *522through each other as if she had been the lawful child of the said James T. Sweeney.”
On June 18, 1911, Lillie M. Keeler, the mother of the infant filed in the same court a petition for the vacation of the decree of the adoption and for a writ of habeas corpus. The rule was granted, testimony taken, a hearing had, and on February 27, 1912, the decree of 1910 was vacated and annulled.
The opinion filed by the learned judge who entered the decree vacating the earlier one of the court, sets out at length all the facts of the case, and held, that, for the reasons therein given the court was without jurisdiction in making the decree of adoption.
It is apparent that each of these contestants is moved by the highest impulses, and actuated solely by their affection for this child, and it is as manifest that the St. Vincent’s Home and Maternity Hospital in Philadelphia, where the child was born on July 3, 1908 while the mother was there as a charity resident, is entirely free from the slightest suggestion of wrongdoing, and has carefully avoided participating in this controversy by favoring either of the contestants. As stated in Carrol’s Est., 219 Pa. 440: “The only methods of adoption of children known to the law of Pennsylvania are those prescribed by the Act of May 4, 1855, P. L. 430, sec. 7, after re-enactment by the Act of May 19, 1887, P. L. 125, sec. 1, and the Act of April 2, 1872, P. L. 31, sec. 2. The former provides for adoption by petition to, and decree of, the court of common pleas; and the latter for adoption by deed duly executed and recorded. There is no authority in this state for adoption by parol: Hughes’s Est., 225 Pa. 79. This proceeding was intended to be instituted in accordance with the provision of the act of 1887, and being statutory, its requirements must be followed in order to give the court jurisdiction. The act contemplates a proceeding in court after all parties interested have had due notice, and who are to satisfy the court that the welfare of the child will be promoted by such adoption. The assent of *523the parties mentioned in the act in giving or Waiving a right should affirmatively appear. Statutes authorizing adoption are in derogation of the common law, yet their construction should not be narrowed so close as to defeat the legislative intent, Brown’s Adoption, 25 Pa. Superior Ct. 259, in which case we refused to disturb a decree for reasons particularly set out in the opinion by Rice, P. J., but they in no way affect the necessity for parental consent to the adoption.
The appellee’s answer recites: “It is true that there was brought to his attention some time in November (1909) that the mother might want to reclaim the child, but there was nothing definite to this information until some time in April, 1910, when your respondent was advised that his legal right to obtain possession could only be accomplished by legal adoption, and that such a- decree could be entered upon the paper which was signed by Lillie M. Keeler.” This paper was signed in September, 1909, and is set out at length in the opinion of the court. With the positive knowledge that the mother did not consent to the adoption of her child by any person and was at the time in correspondence with the St. Vincent Home requesting permission to repossess it; the petition in this was presented and the decree secured, without the court being informed of the actual and vital facts of the case. The motive prompting this action was undoubtedly a good one, but the rights of the mother are superior to that of a stranger, and her consent was necessary before such a decree can be held valid. The petitioner evidently so regarded it. It may be well that the court was not designedly imposed on by the petitioner, and he took a chance on the subsequent ratification by the mother. However, the petitioner suppressed a fact, which if known by the court, would have prevented the decree, and he is not now in position to complain of a decree which would have been entered had the whole truth been exhibited at the time it was entered. No court of justice will set aside or even be led to look into a solemn judgment on light or trival ground; but when *524it is alleged upon adequate proofs that a judgment in whole or in part has been obtained by a suppression of truth, which it was the duty of the party to disclose; or by the suggestion of a falsehood or by any of the infinite and therefore indefinable means by which fraud may be practiced, no court will allow itself, its records, and the process of law to be used as instruments of fraud: Cochran v. Eldridge, 49 Pa. 365. While there is no suggestion of designed or actual fraud, as such, in this case, it was clearly a legal fraud on the court to suppress the jurisdictional facts and for that reason the decree was invalid, and the. same court had ample authority to vacate the decree it had erroneously entered: Fisher v. Ry. Co., 185 Pa. 602.
The decree is affirmed in both appeals,